                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF ALASKA


    JOLYN L. SPECTER, as Personal
    Representative of the ESTATE OF JAMES E.
    SPECTER, M.D., and on behalf of herself, and         Case No. 3:17-cv-00194-TMB
    the Surviving Family Members including
    KEVIN SPECTER, and DAVID W. WOOD,
    JR. and MARIANNE WOOD, Individually an            ORDER ON PLAINTIFFS’ MOTION IN
    on behalf of the marital community,              LIMINE TO EXCLUDE SUPPLEMENTAL
                                                        REPORT OF MARK E. MADDEN
                                Plaintiffs,                      (DKT. 301)

                     v.

    TEXAS TURBINE CONVERSIONS, INC.,
    a Texas Corporation, RECON AIR
    CORPORATION, a foreign corporation,

                                Defendants.



                                      I.      INTRODUCTION

         The matter comes before the Court on Plaintiffs’ Motion to Exclude the Supplemental

Report of Mark E. Madden (the “Motion”). 1 Texas Turbine Conversions, Inc. (“TTC”) and Recon

Air Corporation (“RAC”) (together, “Defendants”) oppose the Motion. 2 The Motion has been

fully briefed and is ready for decision without oral argument. 3 For the following reasons, the

Motion at Docket 301 is GRANTED in part and DENIED in part.




1
    Dkt. 301 (Motion).
2
  Dkts. 303 (RAC Opposition); 308 (TTC Opposition); 306 (Exs. To TTC Opposition Brief).
Judgment was entered for RAC following the filing of the Motion. Dkt. 375 (Judgment for RAC).
3
  See Dkts. 301; 303; 308; 306; 309 (Plaintiffs’ Reply to RAC Opposition); 310 (Plaintiffs’ Reply
to TTC Opposition).

                                                 1

          Case 3:17-cv-00194-TMB Document 395 Filed 03/26/21 Page 1 of 14
                                         II.   BACKGROUND

           The background facts of this case are set out in detail in this Court’s order at Docket 313.

The facts are incorporated by reference and will not be repeated here. 4

           At issue is a Supplemental Expert Report (“Supplemental Report”) written by defense

expert Mark E. Madden and dated September 28, 2020. 5 The Supplemental Report is “based on

information gathered during a visit to East Wind Lake on September 14 and 15, 2020.” 6 East

Wind Lake is the location where the DHC-3 Otter N928RK at issue was located and took off from

on the day of the accident, September 15, 2015. 7 Madden wanted to travel to the site in order to

collect first-hand information about the conditions “as close as possible” to the conditions on the

day of the accident. 8       During his visit, Madden “enhanced [his] understanding of factual

information pertaining to the subject accident,” including the extent of darkness on the lake at the

time of departure and the effect of the lack of light and weather conditions. 9 Plaintiffs state that

the Supplemental Report was disclosed to them on October 10, 2020. 10

           Plaintiffs move for sanctions against Defendants because they “plainly flouted this court’s

order” by filing an “untimely expert witness report.” 11 They argue that Madden’s Supplemental



4
    See Dkt. 313 (Order on Defendants’ Motions in Limine re: Certain Expert Testimony).
5
    Dkt. 303-5 (Madden Supplemental Expert Report).
6
    Id. at 1.
7
    Id.
8
    Id. at 1, 12.
9
    Dkt. 307 at 3 (Madden Decl.).
10
     Dkt. 301 at 3.
11
     Id. at 4.

                                                    2

           Case 3:17-cv-00194-TMB Document 395 Filed 03/26/21 Page 2 of 14
Report has “new information, which Plaintiffs had no prior notice of” and that it amounts to a new

expert report. 12 Plaintiffs state that the report is prejudicial because, in part, Plaintiffs “clearly

have no opportunity for discovery.” 13 They ask the Court to strike the new report and to prevent

Defendants from introducing the Supplemental Report, and the substantive content therein, into

evidence. 14 They further ask for Madden to be prohibited from testifying. 15 Finally, they ask for

sanctions against Defendants for the attorney fees expended in filing the Motion. 16

           Defendants 17 take the position that they were not under any obligation to disclose the

Supplemental Report, because the Report is based on Madden’s personal observations. 18 They

assert that disclosure was a good faith effort to comply with Federal Rule of Civil Procedure

(“FRCP” or “Rule”) 26(a) to inform Plaintiffs of relevant expert opinions and evidence. 19 They

further argue that Federal Rule of Evidence (“FRE”) 703 allows Madden to base his testimony on

these personal observations. 20 Defendants state that Madden developed no new or different

opinions during his visit. 21 After disclosing the Supplemental Report to Plaintiffs, Defendants also


12
     See id. at 5.
13
     Id. at 6.
14
     Id. at 5.
15
     Id. at 4–5.
16
     Id.
17
   Both RAC and TTC make similar arguments and use similar authority, and thus the Court will
refer to “Defendants” in its analysis where a position is fairly attributable to both parties.
18
     Dkt. 303 at 11.
19
     Id.
20
     Id. at 1–2.
21
     Id. at 2.

                                                  3

           Case 3:17-cv-00194-TMB Document 395 Filed 03/26/21 Page 3 of 14
offered to make Madden available for deposition at Defendants’ expense and to allow Plaintiffs to

file a sur-reply to address any then-pending motions in limine that might implicate Madden’s

opinions. 22 Plaintiffs declined the invitation and reasserted their request to “withdraw the new

report, opinions and evidence of Mr. Madden.” 23

          In reply, Plaintiffs reiterated their arguments that the Supplemental Report violated the

Court’s discovery orders, that they would be prejudiced and bear an “unfair burden” because

Plaintiffs would have to “police his testimony at trial to ensure that he does not stray into areas

that resulted from the untimely discovery efforts.” 24

                                    III.    LEGAL STANDARD

          A.      Rule 26

          Rule 26 governs supplemental disclosures by experts. 25 Rule 26 states, in relevant part:

                  (e) Supplementing Disclosures and Responses.

                         (1) In General. A party who has made a disclosure under Rule
                         26(a)—or who has responded to an interrogatory, request for
                         production, or request for admission—must supplement or correct
                         its disclosure or response:

                                 (A) in a timely manner if the party learns that in some
                                 material respect the disclosure or response is incomplete or
                                 incorrect, and if the additional or corrective information has
                                 not otherwise been made known to the other parties during
                                 the discovery process or in writing; or

                                 (B) as ordered by the court.


22
     Dkt. 304-4 at 3 (Ltr. from G. Zipkin, Counsel for RAC, to A. Brodkowitz, Counsel for Plaintiffs).
23
     Dkt. 304-5 at 2 (Ltr. from A. Brodkowitz to G. Zipkin).
24
     Dkt. 309 at 9.
25
  Fed. R. Civ. P. 26(2)(E) (“The parties must supplement these disclosures when required under
Rule 26(e).”).

                                                   4

           Case 3:17-cv-00194-TMB Document 395 Filed 03/26/21 Page 4 of 14
                         (2) Expert Witness. For an expert whose report must be disclosed
                         under Rule 26(a)(2)(B), the party’s duty to supplement extends both
                         to information included in the report and to information given during
                         the expert’s deposition. Any additions or changes to this information
                         must be disclosed by the time the party’s pretrial disclosures under
                         Rule 26(a)(3) are due. 26

          Rule 26 “does not cover failures of omission because the expert did an inadequate or

incomplete preparation.” 27 Courts have rejected supplemental expert reports that “‘were

significantly different from the expert’s original report and effectively altered the expert’s

theories’” or “‘attempted to deepen and strengthen the experts’ prior reports.’” 28 “Accordingly, a

supplemental expert report that states additional opinions or ‘seeks to “strengthen” or “deepen”

opinions expressed in the original expert report’ is beyond the scope of proper supplementation

and subject to exclusion under Rule 37(c).” 29          Supplementation is typically borne from

“information that was not available at the time of the initial disclosure.” 30




26
     Fed. R. Civ. P. 26(e).
27
   Tesoro Refining & Mktg. Co. LLC v. Pac. Gas & Elec. Co., No. 14-cv-00930-JCS, 2016 WL
158874, at *10 (N.D. Cal. Jan. 14, 2016); Lindner v. Meadow Gold Dairies, Inc., 249 F.R.D. 625,
639 (D. Haw. 2008) (noting Rule 26(e) “does not give the producing party a license to disregard
discovery deadlines”).
28
   Duarte Nursery, Inc. v. U.S. Army Corps of Eng’rs, No. 2:13-cv-02095-KJM-DB, 2017 WL
3453206, at *6 (E.D. Cal. Aug. 11, 2017) (quoting Lindner, 249 F.R.D. at 639); see also Martinez
v. Rycars Const., LLC, No. CV410–049, 2010 WL 6592942, at *3 (S.D. Ga. Dec. 2, 2010) (“The
supplementation option ‘is not a device to allow a party’s expert to engage in additional work, or
to annul opinions or offer new ones to perfect a litigating strategy.’”) (citation omitted)).
29
  Plumley v. Mockett, 836 F. Supp. 2d 1053, 1062 (C.D. Cal. 2010) (citing Cohlmia v. Ardent
Health Servs., LLC, 254 F.R.D. 426, 433 (N.D. Okla. 2008)).
30
  Cross-Fit, Inc. v. Nat’l Strength & Conditioning Assoc., No. 14cv1191-JLS(KSC), 2018 WL
3491854, at *8 (S.D. Cal. July 18, 2018) (internal quotation marks and emphasis omitted).

                                                   5

           Case 3:17-cv-00194-TMB Document 395 Filed 03/26/21 Page 5 of 14
          B.        Rule 37

          Rule 37 provides the Court with tools to remedy a party’s failure to comply with FRCP

26(a) or (e). It states:

          (c) Failure to Disclose, to Supplement an Earlier Response, or to Admit.

          (1) Failure to Disclose or Supplement. If a party fails to provide information or
          identify a witness as required by Rule 26(a) or (e), the party is not allowed to use
          that information or witness to supply evidence on a motion, at a hearing, or at a
          trial, unless the failure was substantially justified or is harmless. In addition to or
          instead of this sanction, the court, on motion and after giving an opportunity to be
          heard:

                    (A) may order payment of the reasonable expenses, including attorney’s
                    fees, caused by the failure;

                    (B) may inform the jury of the party’s failure; and

                    (C) may impose other appropriate sanctions, including any of the orders
                    listed in Rule 37(b)(2)(A)(i)—(vi). 31

“A party who fails to disclose information required by Rule 26(e)(1) or to amend a prior response

to discovery as required by Rule 26(e)(2) is not permitted to use the undisclosed evidence at trial

unless the failure is harmless or substantially justified.” 32 “[T]he burden is on the party facing

sanctions to prove harmlessness.” 33 The Court has “wide latitude . . . to issue sanctions under Rule

37(c)(1).” 34




31
     Fed. R. Civ. P. 37(c).
32
  Kowalski v. Anova Food, LLC, No. 11–00795HG–RLP, 2015 WL 1119457, at *2 (D. Haw.
Feb. 12, 2015) (citing Fed. R. Civ. P. 37(c)(1)).
33
     Yeti by Molly, Ltd. v. Deckers Outdoor Corp., 259 F.3d 1101, 1107 (9th Cir. 2001).
34
     Id. at 1106.

                                                     6

           Case 3:17-cv-00194-TMB Document 395 Filed 03/26/21 Page 6 of 14
                                          IV.    DISCUSSION

           For the following reasons, Plaintiffs’ Motion is GRANTED in part and DENIED in part.

The Supplemental Report shall be stricken from the record, and Madden shall be prohibited from

testifying at trial as to the observations and conclusions attributed to his visit to East Wind Lake

in September 2020. Madden, however, will not be precluded from testifying at trial as to the

opinions in his original expert report, subject to any limitations imposed by the Court’s in its prior

orders on the parties’ motions in limine. The Court will not impose any additional sanctions as

result of the disclosure of the Supplemental Report and will not award Plaintiffs attorney’s fees.

           Plaintiffs assert that Defendants “plainly flouted” the Court’s discovery order by filing the

Supplemental Report and as a result they want the Court to punish Defendants by not only striking

the Supplemental Report, but prohibiting Madden from testifying all together. 35 Plaintiffs say they

would be prejudiced by allowing Madden to testify as to his September 2020 observations because

they cannot depose him or the new witness identified by Madden, obtain new rebuttal opinions, or

file motions in limine to respond to the report and issues it generates. 36 They also ask for additional

sanctions to compensate them for bringing the instant Motion. 37 On the other hand, Defendants

assert that they did not have to disclose anything, but nevertheless, the Supplemental Report is a

“good faith effort” to disclose the full basis of Madden’s expert opinions. 38 Defendants also argue

that Plaintiffs are not prejudiced, because, they in fact rejected the discovery solution proposed by




35
     Dkt. 301 at 4–5.
36
     Id. at 3.
37
     Id. at 5.
38
     Dkt. 303 at 11.

                                                    7

           Case 3:17-cv-00194-TMB Document 395 Filed 03/26/21 Page 7 of 14
Defendants. 39 Namely, Defendants offered to accommodate the discovery issues implicated by

the Supplemental Report, and Plaintiffs rejected the offer. 40

           Rule 26 imposes a duty first to disclose “a complete statement of all opinions the witness

will express and the basis or reasons for them” and “the facts or data considered by the witness in

forming them[.]” 41 It also requires parties to “supplement or correct its disclosure or response”

when a “party learns that in some material respect the disclosure or response is incomplete or

incorrect[.]” 42 The penalty for failing to timely provide the information under Rule 26 is governed

by Rule 37, which bars the party from using late-filed information at trial unless the party’s failure

“was substantially justified or is harmless.” 43

           There is no dispute that Madden’s original expert report was timely disclosed. 44 As part

of that report, Madden discussed the causes of the accident, including the decision to takeoff in

“night conditions with inadequate ground references.” 45 Madden discusses the conditions as part

of the “error chain” that led to the plane crash. 46 Madden was deposed in January 2020 and stated




39
     Id. at 21.
40
     Id.
41
     Fed. R. Civ. P. 26(b)(i)–(ii).
42
     Fed. R. Civ. P. 26(e).
43
   Fed. R. Civ. P. 37(c). Plaintiffs invoke Fed. R. Civ. P. 37(b), however, that rule governs
sanctions in relation to failure to obey by certain discovery orders not applicable to the current
dispute. See Dkt. 301 at 4.
44
     See Dkt. 303-1 (Madden Expert Report).
45
     Id. at 4.
46
     Id. at 3–4.

                                                   8

           Case 3:17-cv-00194-TMB Document 395 Filed 03/26/21 Page 8 of 14
that he wanted to file a supplemental report based on observations at East Wind Lake.47

Specifically, Madden stated:

          Again, as I stated previously, the idea of the site visit -- for two purposes. One is
          to, you know, witness for myself what the lighting looked like under the same
          conditions, same time of day. And also to check the potential for a float strike on
          the trees on that southern peninsula. So, there’s two reasons for that. And, at this
          point, it’s just a hypothetical. It might help to explain the actions or inactions of the
          flight. And for that reason, I’m out looking at -- I would be looking at whether or
          not the hypothetical makes sense -- still makes sense. And then also to have the
          opportunity to say, “Hey. I was there at the same time of day based on the time of
          year, the same date or very close to the date. Whichever date’s necessary in order
          to replicate the actual departure time as far as we know in relation to the start of
          morning civil twilight.”48

Madden’s statements clearly indicate that he wanted to visit the site to expand the basis for his

opinions relating to the topography, lighting, and other conditions as they may have been on the

day of the accident. Madden subsequently visited East Wind Lake on September 14 and 15, 2020,

and the Supplemental Report followed. 49 There is no dispute that the Supplemental Report was

disclosed to Plaintiffs after the expert disclosure deadline of December 31, 2019 and after the close

of discovery on March 13, 2020. 50 Defendants did not file a motion seeking leave to extend

discovery to allow Madden to conduct observations at East Wind Lake.

          In order for the Supplemental Report to stand, it would need to comply with Rule 26(e).

Supplemental reports are available as a mechanism to correct inaccuracies or to update the report

based on new information, meaning, information that was not available at the time the report was




47
     Dkt. 303 at 13.
48
     Id.; Dkt. 303-4 at 71:17-72:20 (Madden Dep. Tr.).
49
     Dkt. 303-5 at 1.
50
     See Dkt. 116 at 3 (Scheduling & Planning Order).

                                                     9

          Case 3:17-cv-00194-TMB Document 395 Filed 03/26/21 Page 9 of 14
filed. 51 Defendants argue that the information in the Supplemental Report “was not available for

[Madden’s] original report because, in order to reliably assess visibility and darkness, he needed

to visit the site on the same date and time as the accident.” 52 However, nothing precluded

Defendants from seeking the desired information and expert opinion before the expert disclosure

deadline. Defendants admit that Madden was retained in August 2019. 53 Madden states that he

was not able to “adequately prepare to assess the accident scene” at that point. 54 Madden could

have traveled to East Wind Lake at a different time (albeit with a more limited mission, since

lighting conditions would be different), Defendants could have arranged to have another expert

visit the site in September 2019, or they could have moved for an extension of the discovery

deadline for this purpose. The only reason Madden’s observations are “new information” is

because Defendants waited to collect the information. Defendants chose to “ask for forgiveness

[rather] than seek permission” regarding East Wind Lake expert discovery; the Supplemental

Report is not substantially justified. 55 Plaintiffs should not have to unwillingly bear the burden of

inadequate planning or logistical challenges on the part of Defendants.




51
  See Duarte Nursery, No. 2:13-cv-02095-KJM-DB, 2017 WL 3453206, at *6; Gerawan
Farming, Inc. v. Rehrig Pac. Co., No. 1:11–cv–1273 LJO BAM, 2013 WL 1982797, at *5 (E.D.
Cal. May 13, 2013); Burger v. Excel Contractors, Inc., No. 2:12–cr–01634–APG–CWH, 2013 WL
5781724, at *3 (D. Nev. Oct. 25, 2013).
52
     Dkt. 308 at 9–10.
53
     Id. at 10.
54
     Dkt. 307 at 3.
55
  See Martinez v. Costco Wholesale Corp., 336 F.R.D. 183, 185 (S.D. Cal. 2020) (internal
quotation marks omitted).

                                                 10

          Case 3:17-cv-00194-TMB Document 395 Filed 03/26/21 Page 10 of 14
          Defendants go to great lengths to show that Madden’s Supplemental Report does not

contain any new opinions. 56 While the Court agrees that the Supplemental Report does not contain

any new expert opinions, it finds that the Report impermissibly bolsters his previously-disclosed

opinions. Madden traveled to East Wind Lake in order to expand the basis for his opinions,

including to explain to the jury that he “was there at the same time of day based on the time of

year, the same date or very close to the date.” 57 Madden sought to “strengthen” or “deepen”

opinions expressed in the original expert report, which “is beyond the scope of proper

supplementation and subject to exclusion under Rule 37(c).” 58

          Courts have found late disclosures harmless where discovery was still open, only recently

closed, or where there was bona fide new information. 59 The authority cited by Defendants

corroborates this. For example, in Mintel Intern. Grp., Ltd. v. Neergheen, the court permitted

supplemental disclosures in December 2008 and early January 2009, even though the parties




56
     Dkt. 308 at 10 (“Madden’s supplemental report contains no new theories or opinions.”).
57
     See Dkt. 303-4 at 71:17-72:20 (Madden Dep. Tr.).
58
   See Plumley, 836 F. Supp. 2d at 1062 (citing Cohlmia, 254 F.R.D. at 433); Cross-Fit, Inc., No.
14cv1191-JLS(KSC), 2018 WL 3491854, at *11 (impermissible supplement where there was
“additional research” added to the report after discovery closed); see Collinge v. IntelliQuick
Delivery, Inc., No. 2:12-cv-00824 JWS, 2017 WL 3887337, at *3 (D. Ariz. Sept. 6, 2017) (“By
‘locking’ the expert witness into what Fed. R. Civ. P. 26(a)(2)(B) calls ‘a complete statement of
all opinions to be expressed and the basis and reasons therefor,’ the opposing party knows exactly
what she is facing and can decide whether to take the deposition of the expert and how to prepare
for cross examination and rebuttal. When the expert supplements her report by addressing a new
matter after discovery has ended, the very purpose of the rule is nullified.”) (citing Coles v. Perry,
217 F.R.D. 1, 4 (D.D.C. 2003)).
59
  See Manhattan Const. Co. v. Phillips, No. 1:09–cv–1917–WSD, 2012 WL 113646, at *7 (N.D.
Ga. Jan 13, 2012) (additional depositions occurred between the original and amended expert
reports).

                                                 11

          Case 3:17-cv-00194-TMB Document 395 Filed 03/26/21 Page 11 of 14
agreed to an expert disclosure deadline of November 30, 2008. 60 The court reasoned that the

disclosures were supplemental and not prejudicial, especially since the court had “approved some

additional discovery in December and January on matters that remained under investigation by the

parties’ experts[.]” 61 In Manhattan Const. Co. v. Phillips, the court permitted a supplemental

expert report where the original report was filed in April 2010 and additional depositions occurred

in late June 2010. 62 The court reasoned that it was appropriate for the expert to supplement his

report “in light of the additional evidence obtained after the filing of the [o]riginal [e]xpert

[r]eport.” 63 Finally, in Talarico v. Marathon Shoe Co., the court permitted a supplemental report

filed more than three months after the expert disclosures deadline because it “provided no further

detail, evidence or explanation[.]” 64    The posture of this case is different than any of the

aforementioned cases cited by Defendants. Discovery closed approximately a year ago, the

information obtained by Madden is not new information that was unavailable to Defendants prior

to the expert disclosure deadline, and the parties are in the midst of preparing for mediation and

trial.

           “Plaintiffs [are] not required to articulate how they would be prejudiced” since it is

Defendants’ burden to show that the disclosure was “substantially justified or is harmless.” 65 Here,

Defendants have not demonstrated that the disclosure was substantially justified or harmless, and


60
     636 F. Supp. 2d 677, 685 (N.D. Ill. 2009).
61
     Id. at 686.
62
     No. 1:09–cv–1917–WSD, 2012 WL 113646, at *7.
63
     Id.
64
     182 F. Supp. 2d 102, 115 (D. Me. 2002).
65
     Torres v. City of Los Angeles, 548 F.3d 1197, 1213 (9th Cir. 2008).

                                                  12

           Case 3:17-cv-00194-TMB Document 395 Filed 03/26/21 Page 12 of 14
Plaintiffs have made affirmative appeals that show they would be prejudiced by allowing Madden

to testify as to the contents of the Supplemental Report. Plaintiffs raise legitimate concerns about

the feasibility of deposing Madden, obtaining new rebuttal opinions and filing potential motions

in limine on Madden’s bolstered testimony. 66 If the Court were to authorize the Supplemental

Report, it “would have to substantially modify the Scheduling Order to reopen discovery after it

has been closed for approximately a year.” 67 Given the proximity to trial, the Court declines to do

so. Further, Defendants will not be unduly prejudiced because they can still rely on their detailed

initial expert reports, including Madden’s initial report.

          Finally, the Court finds Defendant’s arguments under FRE 703 to be unavailing. While

FRE 703 permits experts to base their opinions on personal observation and experience, here the

overriding rule mandating exclusion is Rule 37(c), which prevents Madden from using the

observations in the Supplemental Report to bolster his testimony at trial, since the expanded basis

for his opinion was late-filed and not substantially justified or harmless. 68 While Madden cannot

unsee what he saw during his September 2020 visit to East Wind Lake, the Court believes the

proper remedy is to strike the Supplemental Report and only bar Madden from discussing the

September 2020 observations as part of his testimony in front of the jury. The Court does not

believe this dispute warrants further sanctions such as more severe limits on Madden’s testimony

or an award of attorney’s fees.


66
   See Dkt. 301 at 3. While Plaintiffs declined Defendants’ invitation to stipulate to allow the
Supplemental Report in exchange for adjusted discovery and briefing deadlines, Plaintiffs were
under no obligation to do so, especially in light of the extensive discovery negotiations that took
place earlier in this case.
67
 See Butler v. Unified Life Ins. Co., CV 17-50-BLG-SPW-TJC, 2019 WL 4479838, at *3 (D.
Mont. Sept. 18, 2019).
68
     See Fed. R. Civ. P. 37(c).

                                                 13

          Case 3:17-cv-00194-TMB Document 395 Filed 03/26/21 Page 13 of 14
                                     V.    CONCLUSION

       Accordingly, for the foregoing reasons, the Motion is GRANTED in part and DENIED

in part. The Motion is GRANTED insofar as Madden will not be permitted to refer to his visit

to East Wind Lake in September 2020 at trial nor refer the observations collected as part of his

visit and memorialized in the Supplemental Report. The Supplemental Report is therefore

STRICKEN from the record. The Motion is DENIED insofar as Plaintiffs ask the Court to

preclude all of Madden’s proffered testimony and DENIED as to additional sanctions requested,

including attorney’s fees.

   IT IS SO ORDERED.

                                      Dated at Anchorage, Alaska, this 26th day of March 2021.

                                                   /s/ Timothy M. Burgess
                                                   TIMOTHY M. BURGESS
                                                   UNITED STATES DISTRICT JUDGE




                                              14

       Case 3:17-cv-00194-TMB Document 395 Filed 03/26/21 Page 14 of 14
